      0:19-cv-01835-MGL         Date Filed 03/10/21      Entry Number 57        Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

NUTRAMAX LABORATORIES                             §
VETERINARY SCIENCES, INC.,                        §
               Plaintiff,                         §
vs.                                               §    CIVIL ACTION NO. 0:19-01835-MGL
                                                  §
CANDIOLI S.R.L.,                                  §
                       Defendant.                 §

                        MEMORANDUM OPINION AND ORDER
                     DENYING DEFENDANT’S MOTION TO DISMISS

I.     INTRODUCTION

       Nutramax Laboratories Veterinary Sciences, Inc. (Nutramax) brought this action against

Candioli S.R.L. (Candioli), alleging a breach of contract. The Court has diversity jurisdiction over

the matter in accordance with 28 U.S.C. § 1332.

       Pending before the Court is Candioli’s motion to dismiss or, in the alternative, to stay the

action. Having carefully considered the motion, the response, the reply, the record, and the

applicable law, the Court will deny the motion.



II.    FACTUAL AND PROCEDURAL HISTORY

       “On or about February 5, 2018, Candioli and Nutramax entered into two . . . Distributor

Agreements . . . under which Nutramax appointed Candioli a wholesale distributor for the . . .

distribution of certain of Nutramax’s . . . nutritional supplements for animals in Europe.” Complaint
     0:19-cv-01835-MGL          Date Filed 03/10/21      Entry Number 57        Page 2 of 10




¶ 1. Among other terms, the Distributor Agreements required Candioli to “provide a listing of new

products being launched or offered by [Candioli] containing . . . chondroitin sulfate.” Distributor

Agreements ¶ 13.      In Nutramax’s complaint, it pleads that, “[p]ursuant to the Distributor

Agreements, Candioli had an obligation to inform Nutramax that Candioli intended to launch or

offer for sale products containing chondroitin sulfate.” Complaint ¶ 34.

        On July 27, 2018, “Nutramax entered into a Termination Agreement with Candioli, seeking

to end the commercial relationship between the parties under the Distribution Agreements.” Id.

¶•2. “Under the Termination Agreement, Candioli was obligated to sell-off its remaining inventory

of Nutramax supplements. . . . Moreover, the Termination Agreement prohibited Candioli from

using Nutramax’s trademarks for ‘any purpose or reason,’ including specifically ‘for product

comparison purposes.’” Id.

       The Termination Agreement further prohibited Candioli “from selling products that

compete with Nutramax’s COSEQUIN® products prior to September 1, 2018.” Id. ¶ 53. Nutramax

claims that, “[p]rior to termination of the Distributor Agreements, Candioli knew that it intended to

launch or offer for sale products containing chondroitin sulfate.” Complaint ¶ 35. It further states

that “Candioli consciously and knowingly disregarded its obligation and failed to disclose its

intentions to Nutramax, materially breaching the Distributor Agreements.” Id. ¶ 36.

       As per the forum selection clause in the three agreements between the parties, they agreed

that “[a]ny suit brought by either party against the other party for claims arising out of th[e]

Agreement[s] shall be brought in the United States Court for the District of South Carolina, U.S.A.,

or in the event that court lacks subject matter jurisdiction to hear the claim, in any South Carolina

State court in Lancaster County.” Distribution Agreements ¶ 25; Termination Agreement ¶ 12(b).


                                                 2
       0:19-cv-01835-MGL           Date Filed 03/10/21      Entry Number 57          Page 3 of 10




          On June 27, 2019, Nutramax filed this action against Candioli, asserting claims for breach

of the Distributor and Termination Agreements. Then, on July 4, 2019, Nutramax commenced an

action in Italy, asserting unfair competition in the Italian market.

          Afterward, Candioli filed this motion to dismiss or stay. Nutramax then filed its response

in opposition to the motion, and Candioli filed its reply in support. The Court, having been fully

briefed on the relevant issues, is prepared to adjudicate the motion.



III.      STANDARD OF REVIEW

          “The purpose of a Rule 12(b)(6) motion is to test the sufficiency of a complaint.” Edwards

v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a motion to dismiss, the Federal

Rules of Civil Procedure require that a complaint contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although Rule 8(a) does not

require     “detailed    factual    allegations,”    it   requires   “more    than     an   unadorned,

the-defendant-unlawfully-harmed-me accusation,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)), to “give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests,” Twombly, 550 U.S. at 555.

          In considering a motion to dismiss, a plaintiff’s well-pled allegations are taken as true, and

the complaint and all reasonable inferences are liberally construed in the plaintiff’s favor. Mylan

Laboratories, Inc. v. Matkari, 7 F.3d 1130 (4th Cir. 1993). Nevertheless, although the Court must

accept the plaintiff’s factual allegations as true, any conclusory allegations are not entitled to an

assumption of truth, and even those allegations pled with factual support need only be accepted to

the extent that “they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.


                                                    3
      0:19-cv-01835-MGL          Date Filed 03/10/21      Entry Number 57         Page 4 of 10




IV.     DISCUSSION AND ANALYSIS

        A.      Whether this action should be dismissed or stayed on grounds of abstention and
                international comity

        Candioli contends the Court should dismiss or stay this action on grounds of abstention and

international comity inasmuch as the Italian proceeding is duplicative of this case. Nutramax

counters that neither the abstention doctrine nor principles of international comity permit this action

to be dismissed or stayed.

                1.       Whether this action should be dismissed on the grounds of abstention and
                         international comity

        As a general rule, federal courts are bound by a “virtually unflagging obligation . . . to

exercise the jurisdiction given them.” Colorado River Water Conservation Dist. v. United States,

424 U.S. 800, 817 (1976). “Abstention from the exercise of federal jurisdiction is the exception, not

the rule.” Id. at 813.

        “Under the principles of Colorado River, [however,] federal courts may abstain from

exercising their jurisdiction in the exceptional circumstances where a federal case duplicates

contemporaneous [foreign] proceedings and wise judicial administration, giving regard to

conservation of judicial resources and comprehensive disposition of litigation clearly favors

abstention[.]” Vulcan Chemical Technologies, Inc. v. Barker, 297 F.3d 332, 340-41 (4th Cir. 2002)

(citations omitted) (internal quotation marks omitted) (internal alteration marks omitted).

        “When a litigant urges abstention on the ground that concurrent federal and [foreign] suits

present exceptional circumstances, the district court must first determine whether the [foreign] and

federal proceedings are parallel. Suits are parallel if substantially the same parties litigate

substantially the same issues in different forums.” New Beckley Min. Corp. v. Int’l Union, United


                                                  4
      0:19-cv-01835-MGL          Date Filed 03/10/21       Entry Number 57         Page 5 of 10




Mine Workers of America, 946 F.2d 1072, 1073 (4th Cir. 1991). However, “the existence of

proceedings in [a foreign] court does not by itself preclude parallel proceedings in federal court.”

Id.

        “Second, exceptional circumstances warranting abstention must exist.” Gannett Co., Inc.

v. Clark Const. Group, Inc., 286 F.3d 737, 741 (4th Cir. 2002) (citation omitted) (internal quotation

marks omitted). Although there is no rigid test, here is a list of “several factors that are relevant in

determining whether a particular case presents such exceptional circumstances: (1) jurisdiction over

the property; (2) inconvenience of the federal forum; (3) the desirability of avoiding piecemeal

litigation; (4) the order in which jurisdiction was obtained; (5) whether federal law is implicated; and

(6) whether the [foreign] court proceedings are adequate to protect the parties’ rights.” Id.

        In addition, “whenever a parallel proceeding is pending in [a foreign] court, district courts

must also take into account considerations of federalism, efficiency, and comity.” United Capitol

Ins. Co. v. Kapiloff, 155 F.3d 488, 493 (4th Cir. 1998).

        Turning to the question of whether this action and the Italian one are parallel, there is no

question that the parties in the two lawsuits are identical. So, the Court must then decide whether,

absent abstention, the same parties will be called upon to “litigate substantially the same issues in

different forums.” New Beckley Min. Corp., 946 F.2d at 1073.

        The Fourth Circuit has recognized there are instances in which, “[a]lthough the two

proceedings have certain facts and arguments in common, the legal issues are not substantially the

same.” Al-Abood ex rel. Al-Abood v. El-Shamari, 217 F.3d 225, 233 (4th Cir. 2000). Thus, cases

are not parallel when there are “different issues with different requisites of proof[ ]” and “the actions

seek different remedies[.]” Gannett Co., Inc., 286 F.3d at 742-43.


                                                   5
     0:19-cv-01835-MGL            Date Filed 03/10/21       Entry Number 57         Page 6 of 10




          The Italian action concerns Nutramax’s claim of Condioli’s unfair competition in the Italian

market. It applies Italian law. This case, however, concerns Nurtamax’s breach of contract claim

against Condioli arising out the parties’ three agreements. And, it applies South Carolina law

          Thus, here, if Nutramax hopes to prevail, it must establish “the existence of the contract, its

breach, and the damages caused by such breach.” Branche Builders, Inc. v. Coggins, 686 S.E.2d

200, 202 (S.C. Ct. App. 2009). No such proof is required for Nutramax to prevail in the Italian

action.

          Also, Nutramax does not seek the same relief in the two actions. In this case, Nutramax

seeks just monetary relief. In the Italian action, however, it seeks both monetary and injunctive

relief. “A difference in remedies is a factor counseling denial of a motion to abstain.” New Beckley

Min. Corp., 946 F.2d at 1074.

          Nevertheless, in Candioli’s effort to convince the Court the two actions are parallel, it lists

a host of overlapping allegations between the Italian action and this one, which the Court need not

reproduce here. Suffice it to say that “factual overlap does not dictate that proceedings are parallel:

the Colorado River doctrine does not give federal courts carte blanche to decline to hear cases

within their jurisdiction merely because issues or factual disputes in those cases may be addressed

in past or pending proceedings before [foreign] tribunals.” Id. Or, put another way, “[a]lthough the

two proceedings have certain facts and arguments in common, the legal issues are not substantially

the same.” Al-Abood, 217 F.3d at 233.

          In sum, “it would appear that a breach of contract claim pending in the federal case is not

pending, nor has it ever been pending, in [the Italian foreign] court proceeding. It cannot be said

therefore that parallel duplicative proceedings exist in [a foreign] court so as to present a Colorado


                                                    6
     0:19-cv-01835-MGL           Date Filed 03/10/21      Entry Number 57         Page 7 of 10




River issue.” McLaughlin v. United Virginia Bank, 955 F.2d 930, 935 (4th Cir. 1992). Thus, the

Court will deny Candioli’s motion to dismiss based on abstention. As such, it is unnecessary to

consider the parties’ other abstention arguments. See Al-Abood, 217 F.3d at 233 (“Because the

district court correctly determined that these suits are not parallel, it ha[s] no duty to examine the

various abstention factors.”).

       Inasmuch as the two cases must be parallel before comity can be considered, there is no

reason for the Court to discuss that argument either. See Kapiloff, 155 F.3d at 493 (“[W]henever a

parallel proceeding is pending in [a foreign] court, district courts must also take into account

considerations of federalism, efficiency, and comity.”)

               2.      Whether this action should be stayed on the grounds of abstention and
                       international comity

       As to Candioli’s request that the Court stay this action until the Italian one is complete, the

Supreme Court has long held, “a stay is as much a refusal to exercise federal jurisdiction as a

dismissal. When a district court decides to dismiss or stay under Colorado River, it presumably

concludes that the parallel [foreign-court] litigation will be an adequate vehicle for the complete and

prompt resolution of the issues between the parties.” Moses H. Cone Memorial Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 28 (4th Cir. 1983). “If there is any substantial doubt as to this, it would

be a serious abuse of discretion to grant the stay.” Id. Consequently, the Court will also deny

Candioli’s motion to stay this action.

       B.      Whether this action should be dismissed for improper claim-splitting

       Second, Candioli contends the Court should dismiss this matter because Nutramax has

improperly split its claims between this action and the Italian action. Nutramax insists it has not.



                                                  7
     0:19-cv-01835-MGL           Date Filed 03/10/21       Entry Number 57         Page 8 of 10




        “Despite what may appear to result in a duplication of judicial resources, the rule is well

recognized that the pendency of an action in the [foreign] court is no bar to proceedings concerning

the same matter in the Federal court having jurisdiction.” McLaughlin, 955 F.2d at 934 (citation

omitted) (internal quotation marks omitted) (internal alteration marks omitted). According to the

rule against claim splitting, however, “plaintiffs have no right to maintain two actions on the same

subject in the same court, against the same defendant at the same time.” Curtis v. Citibank, N.A.,

226 F.3d 133, 139 (2nd Cir. 2000).

        Of course, in this instance, the same court requirement is not satisfied. As such, the Court

is unable to say this case should be dismissed for improper claim splitting.

        C.      Whether the forum selection clauses are inapplicable and have been waived

        Third, Candioli maintains the forum selection clauses in the agreements are inapplicable and

have been waived. Nutramax argues the opposite.

        Candioli’s contentions on this issue are based upon its abstention and claim splitting

arguments, which the Court has rejected. Consequently, its forum selection arguments necessarily

must meet the same fate.

        D.      Whether Nutramax fails to state a claim for breach of the distributor agreements

        Fourth, Candioli maintains Nutramax’s breach of the Distributor Agreements should be

dismissed because Nutramax fails to state a claim based on the plain language of the Agreements.

Nutramax insists this is inaccurate.

        As the Court has already noted, to establish a breach of contract claim, Nutramax must show

“the existence of the contract, its breach, and the damages caused by such breach.” Branche

Builders, Inc., 686 S.E.2d at 202. The actual breach itself is the only element at issue in this lawsuit.


                                                   8
     0:19-cv-01835-MGL           Date Filed 03/10/21       Entry Number 57         Page 9 of 10




        To recap, the Distributor Agreements required Candioli to “provide a listing of new products

being launched or offered by [Candioli] containing . . . chondroitin sulfate.” Distributor Agreements

§ 13. In Nutramax’s complaint, it pled that, “[p]ursuant to the Distributor Agreements, Candioli had

an obligation to inform Nutramax that Candioli intended to launch or offer for sale products

containing chondroitin sulfate.” Complaint ¶ 34.

        Candioli insists that, “intended” was not in the Distributor Agreements. As such, according

to Candioli, the requirement that it “provide a listing of new products being launched or offered by

[Candioli] containing . . . chondroitin sulfate[,]” Distributor Agreements § 13, required Candioli to

provide Nutramax with a list of products that were being made available to the public, or placed on

sale. It argues that it was not required, however, to provide a list of products it intended to bring to

market, as Nutramax claims in the complaint.

        The parties focus on the dictionary meanings of the terms “launched” and “offered” for their

arguments as to whether, as a matter of law, the Court can say that “being launched or offered” is

the same as “intended to launch or offer.” It is the meaning of the term “being,” however, not

“launched” and “offered,” that the Court thinks to be dispositive.

        Here are the first three definitions for the term “being” in the Merriam-Webster Dictionary:

“[1] the quality or state of having existence. . . . [2] something that is conceivable and hence

capable of existing. . . . [3] something that actually exists.” https://www.merriam-webster.com/dicti

onary/being?src=search-dict-hed (last visited March 9, 2021).

        The first and third definitions, “the quality or state of having existence” and “something that

actually exists[,]” id., favor Candioli’s reading of the Distribution Agreements. But, the second one,




                                                   9
     0:19-cv-01835-MGL          Date Filed 03/10/21       Entry Number 57      Page 10 of 10




“something that is conceivable and hence capable of existing,” id., obviously favors Nutramax’s

interpretation.

        Thus, the term “being” is ambiguous. It can refer to something that already is. But, it can

just as easily refer to something that is yet to be, or intended to be.

        As such, the Court is unable to conclude Nutramax has failed to state a claim. Consequently,

the Court will deny Candioli’s motion to dismiss on this basis.



V.      CONCLUSION

        Therefore, based on the foregoing discussion and analysis, it is the judgment of this Court

Candioli’s motion to dismiss or, in the alternative, to stay the action, is DENIED.

        IT IS SO ORDERED.

        Signed this 10th day of March, 2021, in Columbia, South Carolina.


                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE




                                                  10
